11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Jimmy Ray Madrigal,                     * Original Mandamus Proceeding

No. 11-17-00093-CR                            * April 20, 2017

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that Jimmy
Ray Madrigal’s pro se petition for writ of mandamus should be dismissed for
want of jurisdiction. Therefore, in accordance with this court’s opinion, the
petition for writ of mandamus is dismissed.